Warren E. Burger: We will arguments in the Evansville-Vanderburgh Airport Authority against Delta Airlines. Mr. Mallory.
John K. Mallory, Jr.: Mr. Chief Justice and may it please the Court. The Supreme Court of Indiana in this case rested its decision entirely on the Commerce Clause and declared the ordinance invalid under the Commerce Clause. It filed the validity there and stated that it did not therefore reach the other constitutional issues in the case that had been decided by the Trial Court. The Trial Court had decided the ordinance invalid under the constitutional right to travel, the Fourteenth Amendment, Privileges and Immunities Clause and Equal Protection Clause and it also found it invalid under the Indiana Constitution. We contend unconstitutionality under all of these and particularly under the constitutional right to travel. However since I am seeking affirmance of the Indiana Supreme Court decision, I intend to limit or to rely principally or discuss principally the Commerce Clause decision by it. The crucial issue, I submit under the Commerce Clause is whether or not, this is a use tax. The case has been argued and I think briefed by the other side on the assumption that it is a use tax. The cases it cites, the highway use cases principally are use tax cases. It is my submission to this Court that the tax is not a use tax case. It is not a use charge. It is not a service charge. Rather it is a charge or a tax on the passenger for the act of enplanement. That is, it is a charge on the passenger for the act of boarding the aircraft for the purpose of departure 88% of the people who are enplaning at this airport or enplaning for an out of state place. The question and issue of whether or not this is a use tax has been before the Court’s on four states and it has been present in these cases since these ordinances gained popularity some four years ago. It has been and was discussed directly before the Trial Court and the Indiana Supreme Court. In this case, they decided that it was not a use tax. It was not a charge for use and that it was dependent solely on the act of enplanement. It was before the Montana Supreme Court in a very similar case Except that in the Montana case, the charge was nominally levied on the air carrier rather than on the passenger.
William H. Rehnquist: Mr. Mallory.
John K. Mallory, Jr.: Yes, sir.
William H. Rehnquist: Is the distinction you are drawing between a use tax and the kind of tax you say, this is one that depends on the intent of the legislature?
John K. Mallory, Jr.: No, Mr. Justice Rehnquist. It depends on the incidence of the tax. The taxable event set forth in the ordinance or the statute. And the taxable event set forth here is not use of the airport facilities by the passenger. It’s the act of enplanement, that is boarding the aircraft for the purpose of departure under the ordinance itself.
William H. Rehnquist: Would you concede that the airport district could have somehow passed along some of its costs to the passenger by a similar tax if it were not made incidental to the enplanement?
John K. Mallory, Jr.: But when you say similar tax, I have some problems, but where certainly, one can conceive of the Airport Board putting up the turnstile as you enter the airport terminal that all users have to put in a dime or 25 cents or whatever and walk through the turnstile to use the airport terminal. I think I would have a much different argument and a much harder argument than I have here.
Warren E. Burger: Mr. Mallory, if --
John K. Mallory, Jr.: Yes, Mr. Chief Justice.
Warren E. Burger: If the statute or regulation under which they are imposing this charge also required them to pay $1.00 for every passenger sitting in the plane when it landed, how would that affect your view of the situation?
John K. Mallory, Jr.: I would think that that would be quite clearly unconstitutional Your Honor under the large number of cases that say that State cannot tax the act of transportation which is really the basis for the cases that we rely on here under the Commerce Clause.
Warren E. Burger: Well, I raised that because you were emphasizing, I thought quite heavily, the act of enplaning?
John K. Mallory, Jr.: No, I would not differentiate that from the act of deplaning, Your Honor. I am differentiating it from the act of the passenger using the airport terminal on which this tax is not levied.
Warren E. Burger: Well, in my hypothetical, I was not limiting it to the deplaning. All the people who were sitting on the airplane when it hits the runway whether they are getting off or continuing, then it would be certainly for the use of the airport or clearly, would it not?
John K. Mallory, Jr.: I would want to see the ordinance. I do not think that it would be for the use of the airport more clearly. I think that it would then for the act of landing in an aircraft. It will depend on the statute of the ordinance, obviously. But I think it would be for the act of landing in an aircraft there. I think this question raised a point that should be emphasized here. In arguing the unconstitutionality of this ordinance or of a statute similar to this, I am not contending and I do not want to be misunderstood that there is no way that the Airport Board can increase its income or can make as the other side says can make interstate commerce pay its fair share. The case is a liegemen under which states and localities have made interstate commerce pay its fair share. They are properly apportioned gross receipts taxes, properly apportioned net income taxes, in this case, we have landing fees, in this case, we have rentals and there are privilege taxes. There are any number of ways that the state can make interstate commerce pay its fair share. So, I am contending that these ordinances, with the incidence on the tax of enplanement or invalid as a tax on direct tax on interstate Commerce and that the dangers of such a tax in multiple taxation emphasize the burden that will be placed on interstate commerce.
William H. Rehnquist: But isn’t your real complaint a the lack of apportionment between other users because if your same enplaning passenger had to pay 50 cents as he went to the turnstile of the airport, as opposed to having to pay a dollar fifteen minutes later, that wouldn't make all of much difference if the apportionment was fair, was it?
John K. Mallory, Jr.: Your Honor, you are saying that the state can –- with all respect, it seems to me you are saying that the amount of money that the state can raise would be the same under the two circumstances. But it seems to me the first question and it seems to me Spector teaches this and a number of other Freeman against Hewit and McLeod against Dilworth case, that the first thing that one has to consider is not whether the state may validly raise money in some fashion on interstate commerce but what the constitutional channel through which it attempts to raise it is and whether that constitutional channel is, in fact, constitutional or unconstitutional. And what I might -- statement about the turnstiles was not that enplaning passengers would have to drop the dime or quarter in the turnstile. It was that all users would have to do it and that the act of taxation. The taxable event was not enplaning in interstate commerce but on the use of the airport.
William H. Rehnquist: But the enplaning passengers would have to go through the turnstile too.
John K. Mallory, Jr.: Oh yes! Yes, Your Honor. They would have to go through the turnstile. And they would have to pay for the use of the airport terminal.
Thurgood Marshall: Mr. Mallory, what would happen if they raised the regular fees for landing and taking off which they now have by $1.00 each passenger?
John K. Mallory, Jr.: In other words, Your Honor, if the ordinance read that landing fees will be increased by one dollar per enplaning passenger, there I think that I come back that the taxable event is the active enplanement. And under the -- basically from Crandall against Nevada to the extent that that may be viewed as a Commerce Clause case right after the –-
Thurgood Marshall: What about the fact that one of the measures of the landing fees is the weight of the plane? So I mean, the more passengers has more weight, isn't it?
John K. Mallory, Jr.: Yes, Your Honor. So long as the landing fee depends on the weight of the plane, I have no problem with it. That is the type of use tax that has been upheld where the use of the highways, the truck depends on the weight, or the amount paid by the trucker depends on the weight of the truck and so on. But anytime the tax is a tax that is on the passenger, as this one is measured on the carrier measured by a flat amount per head by the passenger.
Thurgood Marshall: But then Mr. John would you say, it made no difference if you raised a dollar a head that you would charge it to the passenger anyhow, so they just --
John K. Mallory, Jr.: Your Honor, that gets into the -- Obviously, the airlines passed on charges but where the charge is a dollar or two dollars a head or whatever it may be from a particular airport, that is passed on direct from that airport. And it removes the ability of the carrier and from the CAB, the idea of apportioning its rates in such a way as to serve aviation generally.
Thurgood Marshall: Now, my final question is that there was nothing in the airport except the airline booths and the charge facilities. There’s nothing else. And you have a $1.00 turnstile outside, what would your position be?
John K. Mallory, Jr.: I suppose if one could argue that that would be excessive and I suppose that one could argue that it was in fact a tax on enplanement and therefore unconstitutional. As I said to Mr. Justice Rehnquist, on the turnstile question, I do not say that that is clearly constitutional. All I say on that is that I have a very different argument and what I would conceive to be a much more difficult argument than I have in this case.
Thurgood Marshall: Would it be more difficult if you had it out on a parking lot?
John K. Mallory, Jr.: Yes, Your Honor. It really would if you have the charge –- if you have a toll charge on an access rather than one has to use to get into the airport. Clearly, that is a much harder case and a much different case. Now, on the question of the operating need, Mr. Trockman yesterday stated that the Airport Board had an operating deficit and I do not contest that. I think it might be well to put it in some perspective. The total operating income in 1967 of the Board was some $268,900.00. That was raised about equally by and this is exclusive of property taxes in the area. That’s about equally from aviation sources and non-aviation sources (Inaudible) that was the total operating. The total operating disbursements exclusive of bond retirement of a $166,000.00 leaving an operating profit exclusive of bond retirement of approximately $100,000.00. The bond retirement cost was $182,000.00. Incidentally, this is shown, these figures are taken from paragraph 25 in appendix page 59 and from exhibit 5 to the stipulation of facts which was not printed. The only figure taken from exhibit 5 is the operating disbursements and the breakdown of the income between aviation and non-aviation sources. As I said, the bond retirement costs were $182,000.00. The operating profit exclusive of the bond retirement was about $100,000.00. You had a deficit of something less than a $100,000.00 including the bond retirement in the operating expenses. I do not have the figure in the record but the 1970 Annual Report of the Airport Board shows that about 20.56% of the general fund revenues come from property taxes. Now, that does not include the amount that goes of property taxes that goes into the building fund for the airport.
Warren E. Burger: During this period that they had a $100,000.00 deficit approximately including the bond amortization, is there a stipulated fact as to how much was raised from the dollar a head tax?
John K. Mallory, Jr.: Nothing has been raised from the dollar a head tax, sir. The lower court enjoined, the Trial Court enjoined that in the collection and the Supreme Court of course of Indiana affirmed the Trial Court’s decision.
Potter Stewart: Mr. Mallory, what is your point about the deficit only after the --
John K. Mallory, Jr.: I have none. The Court raised and asked questions about yesterday. My brother made a response saying that there was an operating deficit. I said that --
Potter Stewart: It’s still a deficit?
John K. Mallory, Jr.: It is still a deficit after bond retirement. Yes, Your Honor, of something less than a $100,000.00. Coming back to the question of whether or not this is a use tax and therefore a sense governed or controlled by the highway use tax cases. The Indiana Supreme Court responded quite directly to the Airport Board’s argument that this charge is a service charge for the use of facilities and stated that there is no question that the incidence of the tax imposed by Ordinance 33 falls on interstate commerce. And it also held that the tax is on the active enplanement. Focused quite squarely on the issue of whether the act of enplanement was reasonably related to the use of airport facilities and held that and I quote that, “it is clear that the tax imposed by Ordinance 33 is not reasonably related to the use of the facilities which benefit from the tax.” Trial court made similar findings stating that not withstanding the name given the charge nor the stated justification for the charge, its operating incidence is solely on the act of enplanement. The Trial Court also made findings that the use of the airport by the minority who were taxed was no different in quality or amount than the use by the majority who were not taxed. That it does depend on the act of enplanement and not use, I think it is clear from the reading of the ordinance itself. It imposes what is called in the ordinance a use and service charge of $1.00 per each passenger enplaning any commercial aircraft operated from the Dress Memorial Airport. It imposes on the airline the obligation to collect that tax and remit it to the state based on the number of enplaning passengers times the $1.00 charge. The tax as the Trial Court and the Supreme Court noted is not imposed on all users only on a minority. While those findings on the discriminatory nature of the charge form the basis of the Court’s holding in part of the basis of the Court’s holding under the Equal Protection Clause of the Fourteenth Amendment and also its holding of invalidity under the Nevada Constitution. The arbitrary nature of the charge or selection of passengers –- selection of users who will be charged also formed its basis or partly formed its basis for the finding that it was not a use charge. I submit that the fact that the funds collected under this tax go into the Airport Board funds for the use on the airport does not make this a use tax. It is clearly a relevant consideration for the Court to consider in determining whether or not it is a use tax but it is not decisive. And I think that McCarroll against Dixie Greyhound 309 U.S. points that out. The Court there stated that it is not enough that the tax when collected is expended upon the state’s highways. It must appear on the face of the statute of the demonstrable where the taxes laid is measured by or has some fair relationship to the use of the highways to which the charge is made. Going back to a minute on this question of what the funds are to be used for, that argument indeed was made in Crandall against Nevada. There at Page 38, “The state argued that the state makes roads, keeps them in repair, and must in some way be paid in order to be able to do all of this.” And what difference does it make, whether it is to be paid by a tax of $1.00 on each passenger or by the same sum collected at a toll gate, or by gross sum for a license? The Court in Crandall indicated that it made a good bit of difference as to whether it was constitutional to tax the passenger at $1.00 a head for leaving the state even though he had obviously used the roads, and the state had to build and keep them repaired.
William H. Rehnquist: But wasn’t the tax in Crandall imposed on any departing passenger regardless of what means of --
John K. Mallory, Jr.: No, I don’t believe that’s fact Your Honor. It was imposed on passengers in departing or leaving the state, as I recall, by stage coach railroad and it had another list of things.
William H. Rehnquist: But supposing in Crandall, a passenger left by a railroad, there the state wouldn’t have a fair claim to say. We’re just asking you to pay your share for the cost of constructing the means of transportation.
John K. Mallory, Jr.: Because the State did not construct the railroad. Yes, Your Honor, I think that is quite right. But they clearly had constructed the roads over which the stage coach passengers ran. In Crandall, it is my recollection, Your Honor, that Crandall was a stage coach operator or owner who was contesting the statute. Incidentally, the use of the proceeds was argued in the Henderson against the Mayor of New York case where two-thirds of the funds went to the Commissioner of Immigration for inspection and to build wards and warehouses. In the Passenger case part of the funds went to a Marine Hospital in People against Compagnie Generale Transatlantique, the sums went to the Commission of Immigration for inspection expenses and the remainder was remitted to the United States Treasury. The states at that time were seeking many ways to validate this type of tax. And in each one, the argument would be made that the funds were being used to recompense the state for expenses made by it in tearing out its proper functions.
William H. Rehnquist: How do you deal with Huse versus Glover on which Mr. Trockman relies?
John K. Mallory, Jr.: Well, I would deal with that in two ways, Your Honor. First, it’s not a Commerce Clause but in fact I don’t think it is the most important ground. It is the question under Article 1, Section 10 of the article. Secondly, I deal with it by saying that there the Court quite properly found that it was a use tax and was not a tax on a passenger for engaging in interstate commerce. And I think that the sum of these -- that these passengers are engaging in interstate commerce. When they board the plane for the purpose of departure, I think it’s fairly obvious under the Michigan-Wisconsin Pipe Line case where the gathering of gas was considered a tax directly on interstate commerce. I think the same thing is here. The same thing is present here. I think in the Joseph against Carter & Weeks which was a loading of freight case and Baltimore & Ohio against Birch which was the same type of case. The Richfield Oil case where the Court said the commerce begins no later than delivery of oil into the vessel. All of those, I think indicate very strongly that the passenger boarding the plane for the purpose of departure which is what enplanement means, that the passenger is engaged in interstate commerce and the tax that’s being imposed on him is a tax imposed on him for the privilege of engaging in that act. And the cases that talk about a tax on a passenger engaged in interstate commerce or on a passenger, or on freight that’s being loaded or has been loaded for interstate commerce and striking down those statutes are extremely numerous. Basically, you can probably start under the Commerce Clause. I think that basically you can start to submit some of the language in the Passenger Cases. Some of the language by two justices in the Crandall case plus the Perry case which just has a Black has a statement saying that you can’t pass passengers and the people and persons engaged in interstate commerce. I think the Justice or Chief Justice Taney’s dissenting opinion in the Passenger Cases where he was talking about not aliens but persons who were traveling by ship from one state to another and who were taxed at the rate of 25 cents a head for departing the vessel in the State of New York. His comment about those passengers is very strong in saying that the State cannot tax those. And that dissent was later, I believe, quoted in Crandall and has been re-quoted in cases as recently as Gaston, I think, in the Shapiro case, Shapiro against Thompson as well. In the Minnesota Rate Cases, the Court said, the States cannot tax interstate commerce either by a laying a tax upon the business which constitutes such commerce with the privilege of engaging in it or upon persons of property in transit in interstate commerce. I would also submit that the fact that here the incident is the act of enplanement rather than use by the passenger, lends itself to considerable different multiple local taxation involving different incidents of travel and also differing amounts. As to the amount of the tax, the Evansville Airport Board has stated here on that brief in an argument that even this $1.00 is not enough to cover the cost of their plan of improvements. I do not dispute that at all. Indeed, as the taxes grow, as this $1.00 becomes more the ingenuity of an Airport Board to plan other improvements can make a charge of almost any amount not excessive. So I think that it is quite obvious to anticipate that there will be taxes if this ordinance is allowed to stand, there will be taxes by most local airports in this country. The taxes, I think will vary in amount and I think that they will vary as to the incident of taxation. I think some will be for deplaning passengers, some will be for stopover passengers, and some would be for in-transit passengers.
Speaker: The whole idea of the airport I supposed is to enplane and deplane passengers. That’s its fundamental function?
John K. Mallory, Jr.: That is its fundamental function, Your Honor. I think some have gotten away from that a little bit with fancy restaurants and things of that nature.
Speaker: Would you say it’s a general proposition that a city that wants to maintain an airport has a general proposition to make the passengers pay for the airport, the construction of the airport? As Mr. Justice Rehnquist says, let’s just assume that everybody who walks through, who drives into or walks into the airport property is charged a fee and that just happens to be enough to pay for all the facilities there?
John K. Mallory, Jr.: I am not sure if they could, Your Honor. I must confess that I probably can not answer --
Speaker: You mean, just because there might be interstate passengers?
John K. Mallory, Jr.: No, not just because there might be interstate passengers. I think that it would depend on a great deal on the incidence of taxation. If it were done by a toll, say to the access road, into the airport and for the use of that road that may have --
Speaker: Well, anybody who walks into the airport terminal pays it? Anybody?
John K. Mallory, Jr.: In air freight and so on does not bear any of the obligation. It us just passengers.
Speaker: Just passengers?
John K. Mallory, Jr.: I would have some problem with that by excluding freight, I am sure.
William H. Rehnquist: Because it’s discriminatory on interstate commerce?
John K. Mallory, Jr.: No. Well, yes because it discriminates against the passengers as opposed to making interstate commerce pay for the freight that it is carrying as well.
Speaker: Well, it is then --
John K. Mallory, Jr.: I am sorry?
William H. Rehnquist: It is paying in case of freight? In the case of freight bill?
John K. Mallory, Jr.: But it does not pay any tax to construct the airport.
Warren E. Burger: Your time is up, Mr. Mallory. Mr. Trockman, you have about two-and-a-half minutes left.
Howard P. Trockman: I will try to use them as useful as I can. First of all, I would like to comment, Mr. Chief Justice and members of the Court, on Crandall versus Nevada. There is no mention on this case whatsoever that this is a tax upon the use of facilities. It is the tax upon the mere act of departure upon the privilege of going from one state to the other. As a matter of fact, in 1868, when this case was decided, I am not even sure that there was a publicly maintained roadway for the use by a stage coach travel. Certainly, the railroad tax filed with that case was not for the use of publicly supported facilities. And as far as the application of that case is concerned, this was stricken and overruled by the case of Hendrick versus Maryland which was decided in 1915 by this Court. And in this case, it said that with respect to the holding of Crandall versus Nevada involving a tax which was designed to prevent persons from leaving the State of Nevada, that it does not uphold that rationale because in Hendrick versus Maryland, where a tax was levied upon the use of highways by commercial motor vehicles, that this involved the use of valuable facilities provided in public expense and a burden to the taxpayers. And therefore, the holding of Crandall was overruled. And in Hendrick versus Maryland, which is cited at Pages 29 and 30 of our brief, the Court stated that the highways are public property just like our runways are. It is within the power of the State to require those who make special use thereof to contribute to their cost in maintenance. And this Court recognized in Hendrick versus Maryland, the distinction between commercial motor vehicles and pleasure cars and upheld the tax. The same application applied in a flat fee in the Capitol Greyhound Lines case. By the way, in that case as we have in our exhibit C is a list of states which have use taxes. As to the national uniformity argument which my colleague argues, I would like to say this that the Panhandle Eastern case strikes down this argument by saying the power to taxes not the power to destroy. And this we believe is a relevant holding cited by this Court and we feel that the use tax levied in this instance is fair and reasonable under the Commerce Clause.
Warren E. Burger: Thank you Mr. Trockman. Thank you Mr. Mallory. The case is submitted.